 FLEX PRODUCTS417FlexProducts,Inc.andShopmen'sLocal Union 662of theInternationalAssociationofBridge,Structural and OrnamentalIronworkers, AFL-CIO. Case 8-CA-1587031, January 1986DECISIONAND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONUpon a charge filed by the Union 7 July 1982and an amended charge filed 27 August 1982, theGeneral Counsel of the National Labor RelationsBoard issued a complaint 26 November 1982 andan amendment to complaint 6 July 1983 against theCompany, the Respondent, alleging that it has vio-lated Section 8(a)(1) and (5) of the National LaborRelations Act by refusing to recognize and bargainwith the Union as the exclusive bargaining repre-sentative of its employees and by engaging in speci-fied unilateral conduct. The Respondent filed ananswer, an amended answer, and an answer to theamendment to the complaint. It admits in part anddenies in part the complaint allegations and submitsaffirmative defenses.On 6 September 1983 the General Counsel fileda Motion for Summary Judgment with exhibits andbrief.On 12 September 1983 the Board issued anorder transferring the proceeding to the Board anda Notice to Show Cause why the motion shouldnot be granted. The Respondent filed a responseand brief and a motion to 'strike. The GeneralCounsel filed a response to the Respondent'smotion.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn May 1977 the Board certified the Union as theexclusivecollective-bargaining representativeofthe Respondent's production and maintenance em-ployees.' The Respondent and the Union later en-tered into a collective-bargaining agreement effec-tive from 4 May 1977 to 3 May 1980. On 30 June1982 the Board issued a Decision and Order inCase 8-CA-147322 in which it found, among otherthings, that inNovember 1980 the Respondentwithdrew recognition from the Union in violationof Section 8(a)(5) and (1) of the Act and thereafterrefused 'to bargain with the Union and unilaterallyaThe appropriate unit comprises all full-time and regular part-timeproduction and maintenance employees, excluding all office clerical em-ployees and professional employees,guards, and supervisors as defined inthe Act-2Flex Plastics,262 NLRB 651 (1982) On 30 June 1982 the Respondentchanged its name from Flex Plastics,Inc. to Flex Products, Inc.changed terms and conditions of employment. TheBoard rejected the Respondent's contentions that ithad a good-faith doubt of the Union's majoritystatus reasonably based on objective considerationsand ordered the Respondent to recognize and bar-gain with the Union. On 20 January 1984 a UnitedStatescourtof appeals enforced the Board'sOrder.3The complaint in this case alleges that the Re-spondentengaged inthe following conduct in vio-lation of Section 8(a)(5) and (1): refused to bargainwith the Union about 15 January 1982 and laid offapproximately 15 unit employees without givingthe Union notice or opportunity to bargain aboutthe conduct and its effects; changed a job classifi-cation during the layoff thereby removing the jobfrom the unit and laying off employee ThomasStrimbu; and notified the Union by letter about 22June 1982 that it rejected Strimbu's grievance overhis discharge of 24 May 1982 and would not bar-gain with the Union.The Respondent admits that it engaged in theconduct set out above, but denies that it therebyviolated the Act. In defense it argues that the issueof the Respondent's obligation to recognize andbargain with the Union was litigated in the previ-ous unfair labor practice case and is res judicata;the issue of the unilateral conduct is barred by Sec-tion 10(b);4 and theissuesconcerning Strimbu arenot appropriate for determination on a motion forsummary judgment.The res judicata and 10(b) defenses that the Re-spondent has raised and briefed are legal questionsthat -do not require an evidentiary hearing beforedetermination.While the Respondent argues thatissues regarding Strinibu should not be decided ona summary judgment motion and should be set forhearing, it does not specify factual issues that re-quire determination.We see none. The complaintdoes not. raise the merits of Strimbu's layoff, dis-charge, or grievance.5 It alleges only that the Re-spondent notified the Union that it rejected thegrievance and would not bargain with the Union,matters that the Respondent admits in its answer.Accordingly, we conclude that the issues raised bythe complaint may be decided on the motionbefore us without hearing, and we grant the Gener-al Counsel's Motion for Summary Judgment.2NLRB v. Flex Plastics,726 F.2d 272 (6th Cir. 1984)4 In pertinent part Sec.10(b) provides that"no complaint shall issuebased upon any unfair labor practice occurring more than six monthsprior to the filing of the charge with the Board."5Exhs G,H, and I relate to Strimbu's grievance, but we do not thinkthey prejudice the Respondent, and we deny its motion to strike themand statements concerning Strimbu's discharge.278 NLRB No. 59 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Respondent, an Ohio corporation with anoffice and place of business in Midvale, Ohio, is en-gaged in the manufacture of plastic products. An-nually it sells and ships from the Midvale facilityproducts, goods, and materials valued in excess of$50,000 directly to points outside the State of Ohio.We find that the Respondent is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESAbout 15 January 1982 the Respondent laid offapproximately 15 employees and during the layoffchanged a job classification, thereby removing thejob from the bargaining unit. As a result of the jobclassification change, it laid off employee ThomasStrimbu. The Respondent admits that it engaged inthisconduct and did so without notifying theUnion or giving it an opportunity to negotiate andbargain.6 At the time the Union was the exclusivecollective-bargainingrepresentativeof the Re-spondent's employees as found by the Board andthe court of appeals.7 The Respondent's conductderogates the Union's representative status, and wefind no merit to its position that the conduct doesnot violate the Act.First,we reject the Respondent's contention thatthe doctrine of res judicata precludes a determina-tion of whether its conduct violates Section 8(a)(5).The General Counsel does not attempt here to reli-tigate the issue of the Union's continued representa-tive status that was decided in Case 8-CA-14732,and we accept the earlier finding that the Union isthe exclusive collective-bargaining representativeof the Respondent's employees. The complaint inthis case concerns employer acts that are differentfrom those considered in the earlier case, and dis-position of that case does not procedurally bar thisone.We also reject the Respondent's contention thatSection 10(b) bars the allegations concerning the 156 The Unionwas not required to make a futile demand to bargain overthe Respondent's conduct when it was presented a fait accomph by theRespondent which was refusing generally to deal with the Union and de-nying its representative status before the Board.7The Respondent acted at its peril in refusing to bargain with theUnion while the Board was considering the Union's representative status.SeeClements Wire& Mfg. Co,257NLRB 1058(1981);JohnCuneo, Inc.,257 NLRB551 (1981).January 1982 layoffs. The original charge in thiscase was filed 7 July 1982, within 6 months of thealleged date the layoffs occurred. That charge as-serts that the Respondent violated Section 8(a)(3)8and (5) by terminating employee Strimbu's employ-ment on 24 May 1982, by failing to bargain withthe Union about 23 June 1982 concerning a griev-ance Strimbu filed, and by eliminating certain jobclassifications in January 1982 without notifyingthe Union.9 Although the charge does not assertthat the Respondent unilaterally laid off employees,we fmd that the unilateral-layoff conduct alleged asan 8(a)(5) violation in the complaint is closely asso-ciatedwith the unilateral conduct alleged as- an8(a)(5) violation in the charge, and that the origi-nal, timely filed 8(a)(5) charge is sufficient to sup-port the additional incidents of unilateral conductcovered by the complaint.'0Accordingly, we fmd that the Respondent violat-ed Section 8(a)(5) and (1) of the Act by unilaterallylaying off employees and changing a job classifica-tion in January 1982 and by refusing to bargainwith the Union in June 1982 about Strimbu's dis-charge in May 1982.CONCLUSIONS OF LAWThe Respondent has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.To remedy the Respondent's failure in January1982 to bargain over layoffs and a change in jobclassification and its refusal in June 1982 to bargainabout Strimbu's discharge, we shall order it on re-quest to bargain about these matters. To furtherremedy the unlawful unilateral conduct by restor-ing the situation that existed before it occurred, weshall order the Respondent to offer the employeeswho were laid off immediate and full reinstatementto their former jobs or, if these jobs no longerexist, to substantially equivalent positions, withoutprejudice to their senority or any other rights orprivileges previously enjoyed, and to make themwhole for any loss of earnings and other benefits8The complaint does not allege that the Respondent violated Sec8(a)(3).9An amended charge filed 27 August 1982 alleges a general refusal tobargain in violation of Sec. 8(a)(5).10 SeeNLRBv.Fant MillingCo,360 U.S 301 (1959). FLEX PRODUCTSsuffered as a result of the unfair labor practices.Backpay shall be computed as prescribed in F.WWoolworth Co.,90 NLRB 289 (1950), plus interestas -computed inFlorida Steel Corp.,231 NLRB 651(1977) (see generallyIsis Plumbing Co.,138 NLRB716 (1962)).ORDERThe National Labor Relations Board orders thattheRespondent,FlexProducts, Inc.,Midvale,Ohio, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Refusing to bargain by laying off employeesand changing job classifications without giving theUnion notice and opportunity to bargain.(b)Refusing to bargain with the Union aboutThomas Strimbu's discharge.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rightsguaranteedthem by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit about the unilateral layoffsand change in job classification, it made in January1982 and about Thomas Strimbu's discharge inMay 1982:All full-time and regular part-time productionandmaintenance employees, excluding alloffice clerical employees and professional em-ployees, guards, and supervisors as defined inthe Act.(b)Offer the employees unilaterally laid off inJanuary 1982 immediate and full reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions, without preju-dice to their seniority or any other rights or privi-legespreviously enjoyed.(c)Make whole the employees unilaterally laidoff in January 1982 for any loss of earnings andother benefits sufferedas a resultof the unfairlabor practices in the manner set forth in theremedy section of this decision.(d) Preserve and, on request, make available tothe Board or itsagentsfor examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due- - under the terms of thisOrder.419(e) Post at its facility in Midvale, Ohio, copies ofthe attached notice marked "Appendix."" 1 Copiesof the notice, on forms provided by the RegionalDirector for Region 8, after being signed by theRespondent's authorized representative, shall beposted, by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatstepsthe Respondent has taken to comply.1 i If this Order is enforced by a judgment of a United States court ofappeals, the words in thenotice reading"Posted by Order of the Nation-al Labor Relations Board"shall read"Posted Pursuantto a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLabor RelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Shopmen'sLocal Union No. 662 of the International Associa-tion of Bridge, Structural and Ornamental Iron-workers, AFL-CIO as the exclusive representativeof the employees in the bargaining unit by layingoff employees and changing job classificationswithout giving the Union notice and opportunity tobargain and by refusing to bargain about ThomasStrimbu's discharge.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionabout the unilateral layoffs and change in job clas-sificationwe made in January 1982 and aboutThomas Strimbu's discharge in May 1982. The bar-gaining unit is:All full-time and regular part-time productionandmaintenance employees, excluding alloffice clerical employees and professional em-ployees, guards, and supervisors as defined inthe Act. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer the employees unilaterally laidWILL make them whole for any loss of earningsoff in January 1982 immediate and full reinstate-and other benefits resulting from our unilateralment to their former jobs or,if those jobs noconduct, less any net interim earnings, plus interest.longer exist,to substantially equivalent positions,without prejudice to their seniority or any otherFLEX PRODUCTS, INC.rights or privileges previously enjoyed and wE